Citation Nr: 1451946	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-17 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969 and from May 1973 to July 1977, including service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction has arisen from the RO in Jackson, Mississippi.


FINDINGS OF FACT

1.  During and contemporary to the entire appeals period, the evidence does not show that the Veteran was diagnosed with bilateral upper extremity peripheral neuropathy.

2.  During and contemporary to the entire appeal period, the evidence does not show that the Veteran was diagnosed with bilateral lower extremity peripheral neuropathy.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for bilateral lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by an October 2009 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication of the June 2012 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board finds that the duty to assist requirements have been fulfilled concerning the Veteran's claims for entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy.  All relevant, identified, and available evidence has been obtained and VA has notified the appellant of any evidence that could not be obtained.  

The Board recognizes that assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).  However, VA's duty to provide a medical examination is not triggered unless the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service or a disease manifesting during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claims for service connection for a bilateral upper and lower peripheral neuropathy, the record is devoid of any competent lay or medical evidence of a current diagnosis or of any indication of a nexus.  The Board is cognizant that there are instances in which lay testimony can serve to establish a current disability or an association between service and the claimed disability for the purpose of requesting an examination.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  The Board finds that an examination is not necessary because the competent evidence of record does not indicate a current diagnosis of peripheral neuropathy or a relationship claimed peripheral neuropathy and service or any service-connected disability.

Therefore, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified, or remains outstanding, and the duty to assist requirement has been satisfied.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran who served in the Republic of Vietnam during the Vietnam War shall be presumed to have been exposed during that service to an herbicide agent.  Furthermore, the diseases listed at 38 C.F.R. § 3.309(e) shall be presumptively service connected if this requirement is met, even though there is no record of such disease during service.  38 C.F.R. § 3.307(a), 3.309(e)  (2014).  

Early-onset peripheral neuropathy is on the enumerated list of diseases subject to presumptive service connection based on herbicide exposure, if manifest to a compensable degree within one year following the last exposure to herbicides during active service.  38 C.F.R. § 3.309(e) (2014).  

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for bilateral upper extremity peripheral neuropathy and bilateral lower extremity peripheral neuropathy. 

The Veteran's service medical records do not show any complaints, findings, or treatment for peripheral neuropathy.  Clinical evaluations of the Veteran's upper and lower extremities were normal at the September 1969 and July 1977 separation examinations.  The Veteran's service separation form shows that he had service in the Republic of Vietnam during the Vietnam era during his first period of active service.  Accordingly, exposure to herbicides is presumed.

However, in all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  The record does not show a diagnosis of peripheral neuropathy of any extremity at any time during service or since that time.

The Veteran's VA treatment records do not include any findings of or treatment for peripheral neuropathy.  A hemotology note from May 2007 indicates that "when pressed, he does endorse symptoms of LE cramping after walking as well as upper ext cramping with use."  However, the physician did not diagnose peripheral neuropathy.  Similarly, in May 2011, the Veteran complained of "some numbness and tingling of his hands and pain in his wrist joints."  Again, the physician did not diagnose peripheral neuropathy and noted that the Veteran exhibited "no focal [neurologic] deficits."  After each of those consultations, the physicians assessed a possible myeloproliferative (bone marrow) disorder and did not indicate treatment for any neurological disorders. 

Symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which the symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Consequently, although the Veteran now claims that he has pain or numbness of the upper and lower extremities, the fact remains that he has not been diagnosed with peripheral neuropathy of any extremity.

The Board has reviewed the Veteran's statements submitted in support of his claims of entitlement to service connection for peripheral neuropathy.  The Board finds that the Veteran as a lay person is competent to report observable symptoms he experiences through his senses, such as numbness or pain in his extremities.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to diagnose peripheral neuropathy.  The identification or diagnosis of a neurological disability requires medical expertise that the Veteran has not shown he possesses.  Competent evidence concerning the Veteran's claimed peripheral neuropathy has been provided by the medical personnel who have treated him during the current appeal.  Those medical findings do not show a current diagnosis of peripheral neuropathy.  The Board finds that the medical evidence is the most persuasive in this case and outweighs the Veteran's statements in support of his claim.  

In the absence of a diagnosis of peripheral neuropathy related to the Veteran's active duty, the Board finds that service connection is not warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board finds that the preponderance of the evidence is against the Veteran's claims for entitlement to service connection for bilateral upper extremity peripheral neuropathy and bilateral lower extremity peripheral neuropathy.  Therefore, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral upper extremity peripheral neuropathy is denied.

Service connection for bilateral lower extremity peripheral neuropathy is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


